ITEMID: 001-82585
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MIKULJANAC, MALISIC AND SAFAR v. SERBIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
TEXT: 4. The applicants were born in 1963, 1958 and 1966, respectively, and live in Beograd.
5. On 23 May 2001 the applicants were dismissed from their work.
6. On 6 June 2001 they instituted civil proceedings in the Beograd Third Municipal Court against their former employer, seeking reinstatement and salary arrears.
7. Sometime after the respondent State's ratification of the Convention on 3 March 2004, the applicants' case was assigned to another judge.
8. The next hearing in the case was held on 26 October 2004, when the court decided to hear several witnesses.
9. The hearing scheduled for 23 December 2004 was adjourned by the judge. Subsequently, the case was yet again assigned to another judge and the next hearing was scheduled for 9 September 2005, but did not take place because the witnesses had not been duly summoned.
10. The next hearing, scheduled for 23 November 2005, was adjourned because the summoned witnesses failed to appear.
11. On 24 February 2006 the court held a hearing and heard the applicants and a witness. The applicants requested the court to obtain an additional expert opinion concerning the amount of their salary arrears. The court held two more hearings – on 31 March and 15 May 2006.
12. On 18 May 2006 the court ordered the applicants to advance the costs of the proposed expert opinion and to suggest an expert. The applicants did so on 1 June. At the next hearing held on 16 June 2006, the court ordered that the expert opinion be obtained. The appointed expert submitted the opinion on 5 October 2006.
13. The court held further hearings on 13 October and 15 November 2006. The respondent then filed a request for a transfer of jurisdiction, which was dismissed by the Supreme Court on 6 December 2006.
14. The court held further hearings on 2 and 16 February and on 16 March 2007. On the last mentioned date the court gave judgment, accepting the applicants' claim. The applicants appealed against the decision on costs and the proceedings are currently pending before the second-instance court.
15. The relevant provisions of this legislation are set out in the V.A.M. v. Serbia judgment (no. 39177/05, §§ 70-72, 13 March 2007).
16. Article 122 § 3 provided that all employment-related disputes were to be resolved by the courts within a period of 6 months from the date of institution of the proceedings.
17. This Act entered into force on 23 March 2005 and thereby repealed the Labour Act of 2001.
18. The text of Article 195 § 3 of the Labour Act of 2005 corresponds to the aforementioned Article 122 § 3 of the Labour Act of 2001.
19. The relevant provisions concerning the Court of Serbia and Montenegro and the succession of the State Union of Serbia and Montenegro are set out in the Matijašević v. Serbia judgment (no. 23037/04, §§ 12, 13 and 16-25, 19 September 2006).
20. Article 243 of this Code defines “judicial malfeasance” (kršenje zakona od strane sudije) as a separate criminal offence.
21. Article 25 of the Serbian Constitution (Ustav Republike Srbije), published in the Official Gazette of the Socialist Republic of Serbia (OG SRS - no. 1/90), provided as follows:
“Everyone shall be entitled to compensation for any pecuniary and non-pecuniary damages suffered due to the unlawful or improper conduct of a State official, a State body or a public authority, in accordance with the law.
Such damages shall be covered by the Republic of Serbia or the public authority [in question].”
22. This Constitution was repealed on 8 November 2006, which is when the “new” Constitution (published in OG RS no. 98/06) entered into force.
23. The substance of Article 35 § 2 of the new Constitution corresponds, in its relevant part, to the above-cited text of the aforementioned Article 25 of the previous Constitution.
24. Article 170 of the new Constitution provides that a constitutional complaint may be lodged against the acts of public entities violating human and minority rights and liberties guaranteed by the Constitution.
25. Section 9 of the Constitutional Act on the Implementation of the Constitution (OG RS 98/06) provides that the election of Constitutional Court judges shall be finalised before the end of the first National Assembly session.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
